Citation Nr: 0006162	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a thoracolumbar 
spine disorder, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to October 
1989.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for an 
evaluation in excess of 10 percent for his low back disorder 
and for service connection for PTSD.  In March 1998, the 
Board remanded the case back to the RO for additional 
development.  The requested development having been completed 
to the extent possible, the case has been returned to the 
Board for resolution.  

As a preliminary matter, the Board notes that the veteran had 
initially requested that he be afforded a personal hearing 
before a member of the Travel Board.  However, all attempts 
to contact the veteran to schedule a time and place for his 
hearing or to otherwise clarify his request were 
unsuccessful.  By a letter dated in December 1997, the 
veteran's service representative indicated that attempts to 
reach the veteran via telephone to clarify his request for a 
hearing were not successful; therefore, it was requested that 
the case be forwarded for appellate review.  Accordingly, the 
Board will proceed with its review of the case at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal have been obtained by the 
RO.  

2.  The veteran's spine is not shown to be ankylosed, and his 
back disorder is productive of not more than slight-to-
moderate limitation of motion, with objective evidence of 
pain on motion.  

3.  The veteran is not shown to have served on overseas duty 
or to have engaged in combat with any enemy during his period 
of active military service.  

4.  The veteran's currently diagnosed PTSD is not 
attributable to military service or to any verified or 
verifiable in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for the veteran's low back disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5291, 5292, and 5295 (1999).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.301, 
3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim.  

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and statements made on the veteran's behalf in 
support of his claim.  The Board is not aware of any 
additional evidence which is available in connection with the 
present appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to an increased rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examinations upon 
which ratings are based adequately portray the anatomical 
damage and the functional loss with respect to all these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board may 
consider granting a higher evaluation in cases in which 
functional loss due to pain is demonstrated.  

Historically, service connection for lumbosacral strain was 
granted by an August 1991 rating decision, and a 10 percent 
evaluation was initially assigned, effective from June 11, 
1991.  During the course of the veteran's appeal, his 
assigned disability rating was increased to 20 percent, 
effective from January 1, 1993, by an October 1999 rating 
decision.  The veteran now contends, in substance, that the 
severity of his service-connected low back disorder warrants 
assignment of an evaluation in excess of 20 percent.  He 
maintains that his symptoms include chronic and constant 
pain, and symptoms consistent with sciatic neuropathy.  He 
asserts that he is unable to obtain or retain gainful 
employment due to his service-connected disability.  

The report of a VA rating examination dated in March 1992 
shows that the veteran had no postural abnormalities.  There 
were no fixed deformities, and the muscles of his back 
appeared normal with no spasm.  He had forward flexion of 90 
degrees, backward extension of 35 degrees, lateral flexion of 
25 degrees, bilaterally, and rotation of 30 degrees to the 
right and to the left.  There was no objective evidence of 
pain on motion, and no evidence of neurological involvement.  
The examiner concluded with a diagnosis of a history of low 
back pain.  The X-ray results at that time showed normal 
lumbar lordosis, and vertebral alignment was otherwise 
normal.  Disc interspaces were preserved and no arthritic 
changes were present.  The X-ray examiner concluded with his 
diagnosis of a normal lumbar spine.  

VA treatment records dating from September 1989 through April 
1993 show that the veteran was seen for complaints of low 
back pain during this period.  At the time, he was taking 
Motrin for the pain, but no functional impairments were 
indicated.  Contemporaneous clinical treatment records dating 
from April 1984 through June 1995 show that in May 1990, the 
veteran sustained what was characterized as a low to mid-back 
strain in a work-related accident.  X-rays taken at that time 
showed a normal lumbar and thoracic spine.  In addition, MRI 
and X-rays taken in April 1992 showed that the veteran had no 
abnormalities in his lumbar or thoracic spine.  In July 1994, 
the veteran sustained an injury to his upper back in the 
cervical spine or neck area.  At the time of the injury, his 
thoracic spine was not shown to have any defects.  

The veteran underwent a VA rating examination in July 1993.  
He gave a history of having sustained a low back injury 
following a vehicle accident in service, and that he 
continued to experience intermittent numbness radiating from 
his lower back into his lower extremities.  Such numbness 
would recur on heavy lifting.  The veteran reported 
experiencing difficulty in sitting for extended periods, and 
that he experienced continuous pain, particularly on lifting 
anything.  In addition, the veteran indicated that while 
walking did not present any real difficulty, he was unable to 
run.  On examination, there was no evidence of any 
neurological deficit, and the veteran was found to have full 
muscle strength.  The veteran was found to have loss of 
forward flexion to an unspecified degree, and experienced 
pain on both flexion and extension.  Left and right lateral 
flexion were both limited, and a total arc in each plane of 
less than 45 degrees was observed.  X-ray results showed the 
veteran to have what were characterized as "probable old 
compression versus burst fractures" at T-9, T-10, and T-11.  
A diffuse mild to moderate osteoarthritic change was noted 
between those levels.  X-ray results showed the lumbar spine 
to be within normal limits.  The examiner concluded with a 
diagnosis of diffuse mild to moderate osteoarthritc post-
traumatic changes at the lower thoracic spine.  

Pursuant to the Board's March 1998 Remand Order, the veteran 
underwent an additional VA rating examination in November 
1998.  The report of that examination shows that the veteran 
reported having been involved in a vehicle accident and three 
helicopter crashes.  The veteran reported experiencing 
constant pain which was worse in the thoracic area.  The 
veteran indicated that he took Motrin, Tylenol, and other 
prescription pain medication provided by family members when 
he experienced flare-ups of pain.  The veteran further 
indicated that his pain was concentrated in the thoracic 
area, and that his flare-ups were precipitated by standing, 
sitting, walking, lifting, or any other activity.  According 
to the veteran, there were no alleviating factors.  The 
veteran stated that he was unemployed due to his service-
connected back disability.  He indicated that he performed 
all of his housework, and attended to his basic needs 
including cooking and cleaning.  On examination, the veteran 
had 70 degrees of forward flexion with pain.  Rotation to the 
left was 25 degrees, and to the right was 20 degrees with 
pain.  In addition, the veteran had lateral flexion to the 
left of 25 degrees, and to the right to 20 degrees 
accompanied by complaints of pain.  The veteran complained of 
pain and tenderness in his back, but no muscle spasms were 
noted.  No postural or fixed deformities were noted, and 
musculature of the back was within normal limits.  The 
veteran did not show any deep tendon reflexes, and had pain 
in the lower back with leg raises.  He stated that his 
inability to exercise caused him to have depression.  The 
examiner concluded with a diagnosis of chronic back pain, and 
limited range of motion of the spine and a normal thoracic 
spine per X-ray.  The X-ray report showed that the veteran 
had minimal hypertrophic spurring involving the anterior 
margins of a few of the middle and lower thoracic vertebral 
bodies.  Normal height, alignment, and kyphotic curvature of 
the vertebral bodies were maintained.  Intervertebral disc 
spaces were of average width, and there was no evidence of 
fracture, dislocation, or other significant abnormality.  

The Board observes that the evidence does not show the 
veteran's spine to be ankylosed, and his service-connected 
low back disorder is properly evaluated under those 
diagnostic codes addressing limitation of motion of the 
thoracic and lumbar spine.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1999), a 10 percent evaluation is 
warranted for moderate or severe limitation of the dorsal 
(thoracic) spine.  Under Diagnostic Code 5292, a showing of 
slight limitation of motion of the lumbar spine warrants 
assignment of a 10 percent evaluation.  A 20 percent 
evaluation is contemplated for moderate limitation of motion, 
and a showing of severe limitation of motion warrants 
assignment of a 40 percent evaluation, the highest rating 
available under Diagnostic Code 5292.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), mild 
symptoms of intervertebral disc syndrome warrant assignment 
of a 10 percent disability evaluation.  Where there are 
moderate, recurring attacks of intervertebral disc syndrome, 
a 20 percent evaluation is contemplated.  A 40 percent 
evaluation is warranted where there are severe recurring 
attacks with intermittent relief.  For assignment of a 60 
percent evaluation, pronounced symptomatology must be shown, 
including persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Under Diagnostic Code 5293, a 60 
percent evaluation is the highest rating available.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is contemplated for lumbosacral strain with 
characteristic pain on motion.  For assignment of a 20 
percent evaluation, there must be a showing of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  Under Diagnostic Code 
5295, a 40 percent evaluation is the highest rating 
available.  Assignment of a 40 percent evaluation is 
contemplated for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.  

Applying the objective medical evidence to the applicable 
diagnostic criteria, the Board concludes that the currently 
assigned 20 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 20 percent under any diagnostic code.  
The veteran appears to contend that his service-connected low 
back disorder is completely debilitating.  However, the 
objective medical evidence fails to disclose an overall 
disability picture to the degree of severity he has 
indicated.  

An early VA rating examination conducted in March 1992 failed 
to show that the veteran had any limitation of motion, 
neuropathy, objective evidence of painful motion, or any 
other functional impairment.  The veteran sustained 
intercurrent back injuries in May 1990 and in July 1994, but 
these injuries, while causing short-term difficulties, were 
not shown to have resulted in any permanent aggravation of 
the veteran's service-connected back disorder.  MRI and X-ray 
results of April 1992 showed a completely normal thoracic and 
lumbar spine. 

In any event, in subsequent VA rating examinations of March 
1993 and July 1998, the veteran complained of experiencing 
symptomatology consistent with sciatic neuropathy.  However, 
neither examination disclosed any such symptoms, and the 
veteran was found to have a normal lumbar spine.  The Board 
also notes that in March 1993, the veteran was found to have 
degenerative changes or other irregularities in his lower 
thoracic spine, but such abnormalities were not found in the 
subsequent July 1998 rating examination.  The veteran was 
shown to have a limited range of motion in his lumbar spine 
in both the 1993 and 1998 rating examinations, but his range 
of motion was not measured in degrees at the time of the 
March 1993 examination.  In July 1998, the veteran was shown 
to have approximately a 25-degree loss of motion on forward 
flexion, and a 10 to 15 degree loss of motion on rotation.  
There was also objective evidence of pain on motion.  

The Board considers the veteran's loss of motion in his 
lumbar spine to be from slight to moderate, and taking the 
effects of pain on motion into consideration, finds that a 20 
percent evaluation under Diagnostic Code 5292 to be 
appropriate.  In addition, the Board finds that the veteran 
is not shown to have intervertebral disc syndrome. 

After reviewing the evidence, and in particular, taking the 
effects of functional limitation due to pain into 
consideration, the Board concludes that the veteran's 
symptomatology is most consistent with muscle spasm on 
extreme forward bending, with loss of lateral spine motion, 
unilateral, in the standing position.  Under the applicable 
criteria of Diagnostic Code 5295, a 20 percent evaluation is 
contemplated for such symptomatology.  In this regard, the 
Board recognizes that the veteran has expressly been found 
not to experience any muscle spasm, and that his functional 
impairment primarily involves some limited motion in the 
lumbar spine due to pain.  Even so, given that he has been 
found to experience limitation of motion due to pain, the 
Board finds that his symptomatology most nearly approximates 
the criteria for assignment of a 20 percent evaluation under 
Diagnostic Code 5295.  See generally 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

The Board further acknowledges the veteran's contentions 
regarding the alleged debilitating nature of his back 
disability.  However, as noted, the objective medical 
evidence fails to disclose an overall disability picture to 
that degree of severity.  In the absence of objective medical 
evidence showing that the veteran is unable to function or 
that he experiences what could be reasonably characterized as 
severe functional impairment due to his back disability, his 
claim for entitlement to an evaluation in excess of 20 
percent for a back disorder must be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) has also been considered.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1999).  The Board has 
carefully considered the evidence presented, and the 
veteran's contentions, but finds that there is no showing 
that the disability under consideration, a back disorder, has 
necessitated frequent (or any) periods of hospitalization, or 
has markedly interfered with employment, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board recognizes that the veteran is 
presently unemployed, and has been so unemployed for an 
extended period.  However, his unemployment has not been 
shown to have been the result of his service-connected low 
back disorder.  In this regard, the Board observes that while 
the veteran has maintained that he is more or less completely 
debilitated as a result of his low back disorder, he is 
shown, through his own statements to that effect, to be able 
to perform his normal household duties including cooking, 
cleaning, and other activities of daily living.  Moreover, 
the Board observes that the applicable diagnostic criteria 
encompass a full range of ratings on a schedular basis, which 
contemplate varying degrees of severity of back disorders.  
The severity of the veteran's back disorder is not found to 
warrant assignment of a disability evaluation in excess of 20 
percent on a schedular basis, and is likewise not found to 
warrant assignment of a disability rating on an 
extraschedular basis.  

The Board finds, therefore, that the evidence fails to show 
that the veteran is incapable of obtaining or retaining 
gainful employment as a result of his back disorder.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not warranted here.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for entitlement to an evaluation in excess of 
20 percent for the veteran's back disorder is denied.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Should the veteran's disability picture 
change, he may apply at any time for an increase in his 
assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant a disability rating in excess of 20 percent for the 
veteran's low back disorder.  

II.  Service Connection

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation.  It is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As a result, 
the VA has a duty to assist the veteran in developing facts 
which are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
As will be discussed, the Board finds that all relevant facts 
have been properly developed and that no further action by 
the VA is warranted.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires a showing of three elements.  
First, there must be medical evidence establishing a 
diagnosis of PTSD.  Second, there must be credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  Third, there must be a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1999); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Id.  

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required.  This is provided that such testimony 
is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  In a recent opinion, the General Counsel stated that 
the term "combat" is defined to mean a "fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGPREC 12-99 
(October 1999) citing Webster's Third New Int'l Dictionary at 
452 (1981).  That opinion further states that the phrase 
"engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGPREC 12-99.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v Brown, 9 Vet. App. 389 (1996).  

In the present case, the veteran maintains that he was 
subjected to abuse by his drill instructors during basic 
training, and that he was the target of various forms of 
abuse by his superiors after sustaining a back injury in 
1985.  In addition, he told a VA examiner, in July 1993, that 
he had served in Grenada, Panama, and Beirut, and that he had 
been involved in three helicopter crashes.  At that time, the 
veteran reported that he had witnessed many people killed and 
wounded.  He presently contends that the trauma induced by 
experiencing these events resulted in his PTSD.  In addition, 
the veteran has submitted statements indicating that he was 
involuntarily admitted for psychiatric treatment, and subject 
to further abuse shortly before his discharge from the Marine 
Corps in October 1989.  

A review of the veteran's service personnel and service 
medical records fails to show that he served on any overseas 
or sea duty.  The veteran's Form DD-214 indicates that he 
spent 0 years, 0 months, and 0 days on foreign or sea duty.  
His service personnel and service medical records show that 
he served in various capacities in San Diego, California, 
Camp Lejeune, North Carolina, Norfolk Virginia, and at Dam 
Neck Annex in Virginia Beach, Virginia.  None of his records 
indicate or otherwise suggest any duty in Beirut, Lebanon, 
the island of Grenada, or Panama.  Moreover, the service 
medical and service personnel records fail to make any 
mention of any alleged helicopter crashes.  

The incident concerning the 1985 motor vehicle accident is 
well documented and is not in dispute.  Even so, the record 
does not disclose any instances of abuse either at the hands 
of the veteran's drill instructor or by any of his superiors.  
The veteran's service medical records also do not reflect any 
in-service psychiatric treatment, and the report of his 
service separation examination does not indicate or suggest 
the presence of any psychiatric disorder.  

The record does show that in September 1989, while awaiting 
discharge from the Marine Corps, the veteran was admitted to 
a VA psychiatric ward for treatment.  At the time, he 
complained of feeling suicidal over the breakup of his 
marriage.  His marriage was noted to have been failing over 
the past two months, and episodes of domestic violence were 
involved.  The veteran requested treatment for his outbursts 
of temper.  The treatment record shows that the veteran was 
still on active duty status at the time, and that he was 
released into military custody in less than 24 hours.  The 
record shows that he was discharged without medication to 
Scott Air Force Base escorted by corpsmen.  The treating 
physician concluded with a diagnosis of adjustment disorder 
with a disturbance of conduct.  As noted above, the service 
medical records do not include any indication of in-service 
psychiatric treatment.  

Post-service medical treatment records show the first 
treatment for a psychiatric disorder in August 1992, 
approximately three years after the veteran was discharged 
from service.  At that time, the veteran was found to be 
suffering from depression following the breakup of a 
relationship with his girlfriend.  The treatment note 
indicated that the veteran was experiencing difficulty in 
dealing with his emotional problems, and noted that he had 
served in the Marine Corps for seven years.  However, there 
was no suggestion in the treatment record of service 
incurrence of any psychiatric disorder, and no indication of 
any PTSD.  Additional VA clinical treatment records dated in 
September 1992 show that the veteran was seen on an 
outpatient basis for emotional outbursts and for symptoms of 
depression.  

A letter dated in April 1993 was received from Mary Ann 
Allen, Case Manager for the Community Resource Center.  She 
stated that the veteran was seen on an outpatient basis for 
depression and suicidal ideation.  The veteran had reported 
symptoms including being very angry and having a bad temper.  
Ms. Allen stated that the veteran was seen in January 1993, 
and the intake person found him to have been suffering from 
flashbacks, outbursts of temper, moodiness, and distrust.  
The veteran reported that he had been hospitalized for PTSD.  
However, Ms. Allen stated that the veteran failed to report 
for follow-up appointments.  

The veteran underwent a VA rating examination in July 1993.  
The report of that examination shows that the veteran 
reported that over the past several years, he had experienced 
problems with temper outbursts, fighting, depression, and 
flashbacks.  He reported to the examiner that he had been 
involved in two helicopter crashes, and had been stationed in 
Grenada, Panama, and Beirut.  He also stated that he had been 
involved in a "combat" motor vehicle accident in 1985, 
sustaining a back injury.  According to the veteran, he began 
experiencing problems with temper outbursts in 1988.  In 
addition, he reported that he had been arrested for desertion 
from the military in August 1989, that he had been taken to 
the Jefferson Barracks VA Medical Center (VAMC) for a week of 
psychiatric treatment, and that he was subsequently 
transferred to Wright Patterson Air Force Base Hospital for 
another week before being discharged in October 1989.  The 
veteran reported experiencing several symptoms the examiner 
found to be indicative of PTSD.  Such symptoms included 
flashbacks of military experience, startle response to loud 
noises, and hypervigilance.  He denied having nightmares, and 
indicated that he had no friends, avoided crowds, and had 
little social life.  The examiner noted that the veteran 
reported having been followed by several psychiatrists and 
that he had been treated with Prozac and Thorazine.  The 
veteran further indicated that he did not work due to his 
psychiatric and back problems, and that his wife worked to 
support his family.  He indicated that he had a problem with 
alcohol between ages 26 and 27, but that he had not 
experienced symptoms associated with withdrawal.  The veteran 
did not report that he had experienced any abuse at the hands 
of his drill instructors or other Marine Corps superiors 
during his tour of duty.  

On examination, the veteran was found to be well groomed and 
dressed.  He was alert and oriented, but had a dysphoric mood 
and blunted affect.  The veteran maintained good eye contact 
and had normal psychomotor activity.  His speech was slow and 
somewhat monotone but otherwise goal directed.  The veteran 
denied experiencing psychotic symptoms, but admitted to 
"multiple depressive symptoms."  He reported no current 
suicidal or homicidal ideation, and his insight and judgment 
were characterized as fair.  The examiner concluded with 
diagnoses of Axis I PTSD, intermittent explosive disorder, 
and probable dysthymia.  

A letter dated in June 1995 was received from Carol R. 
Volkers, M.A., Counselor at the Schuyler Counseling and 
Health Services Center.  Ms. Volkers stated that the veteran 
referred himself for outpatient counseling beginning in 
November 1993.  According to Ms. Volkers, the veteran's 
stated goal was to win back his estranged wife by seeking 
treatment for domestic violence through working on stress 
management and anger control.  He was not allowed contact 
with his wife due to a court restraining order.  Ms. Volkers 
indicated that the veteran was seen for four counseling 
sessions over a two-week period.  During that time, Ms. 
Volkers stated that the veteran "revealed little insight 
into his problems, blaming his problems on his wife's 
behavior."  She indicated that psychiatric test results 
showed his depression range to be severe.  After two weeks, 
the veteran requested a verification letter to present to the 
court, and afterwards failed to attend further treatment 
sessions.  Due to his failure to continue treatment, the 
veteran was removed from the waiting list to see a 
psychiatrist.  

Given that the veteran was diagnosed with PTSD in July 1993, 
the Board remanded the case back to the RO for additional 
development in March 1998.  Specifically, the RO was directed 
to contact the veteran, and to obtain a statement as to the 
specifics of any stressors relating to PTSD he was alleging.  
Upon receipt of this statement, the RO was to refer the 
pertinent information to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) to obtain 
verification of the claimed stressors.  In the event that the 
veteran's stressors could be verified, he was to be scheduled 
to undergo a VA psychiatric rating examination to determine 
the nature and extent of any PTSD, limited to those verified 
stressors.  

Pursuant to the Board's directive, by letter of March 1998, 
the RO again requested that the veteran provide a detailed 
account of his alleged stressors.  The letter was organized 
in a questionnaire format, which would enable the veteran to 
submit detailed responses to questions necessary to elicit 
information required to verify his claimed stressors.  
Similar letters had been sent to the veteran shortly after he 
had filed his claim for service connection for PTSD.  
However, while the veteran was able to report to the 
scheduled VA rating examination to evaluate his low back 
disorder in November 1998, and made inquiries as to the 
status of his claim in June 1999, he failed to respond to the 
RO's letter requesting information regarding his purported 
stressors.  Given that the veteran failed to provide any 
information regarding his purported stressors which was 
capable of being verified, his information was not referred 
to USASCRUR for verification, and he was not scheduled to 
undergo any additional VA psychiatric rating examinations.  

The RO nonetheless was able to obtain copies of the veteran's 
service personnel records from the National Personnel Records 
Service Center (NPRC) in St. Louis, Missouri.  As noted 
above, the records show that the veteran served in various 
capacities at the San Diego Recruit Training Depot, 
California, Camp Lejeune Marine Corps Base in North Carolina, 
at the Norfolk Naval Station in Norfolk, Virginia, and at the 
Dam Neck Annex to the Oceana Master Naval Jet Base in 
Virginia Beach, Virginia.  None of the service personnel 
records indicated any overseas or foreign service, or 
indicated that the veteran had served on sea duty while in 
the Marine Corps.  

The Board emphasizes that the veteran's diagnosis of PTSD was 
based solely on his self-reported history of in-service 
stressors while stationed in the Marine Corps.  He reported 
serving in Beirut, Panama, and Grenada, but as noted, such 
claimed foreign service is directly contraindicated by his 
service personnel and service medical records.  The record 
shows that the veteran entered active duty in May 1984, and 
was discharged in October 1989.  The Board takes judicial 
notice of the fact that the United States invasion of the 
island nation of Grenada took place in October and November 
1983.  The United States deployment to Beirut, Lebanon, took 
place from August 1982 through February 1984, and the Marine 
barracks in Beirut was destroyed in October 1983.  Further, 
the Board observes that Operation Just Cause, the United 
States invasion of Panama, took place from December 1989 
through January 1990.  It appears then, that the operations 
involving Beirut and Grenada took place before the veteran 
entered the Marine Corps in May 1984.  The military 
operations in Panama took place one month after the veteran's 
discharge from service in October 1989.  Under the 
circumstances, the Board finds the credibility of the veteran 
to be highly suspect.  

Likewise, the Board finds that the veteran's assertions that 
he either witnessed or was involved in two or three 
helicopter crashes during his active service are without any 
factual support in the record.  The veteran was offered 
multiple opportunities to provide relevant information that 
could lead to confirmation of his purported stressors, but he 
failed to do so.  The Board finds that the July 1993 
diagnosis of PTSD is based upon invalid stressor accounts, 
namely duty in Panama, Grenada, and Beirut, in addition to 
witnessing carnage from multiple helicopter crashes.  Here 
the evidence fails to show that the veteran or any close 
friend or relative encountered any sort of a life-threatening 
situation.  Such premises are not supported by the evidence 
of record and, therefore, such diagnosis cannot be valid, 
given the faulty premises upon which it is based.  

The Board also notes that the veteran has maintained that he 
suffers from PTSD as a result of constant harassment and 
abuse at the hands of his drill instructors in basic training 
and by his superiors while on active duty.  However, he has 
presented no medical evidence to this effect, and the 
examiner who offered the diagnosis of PTSD in July 1993 did 
not relate that diagnosis to any purported abuse by superiors 
while in service.  In addition, the veteran has offered no 
evidence to suggest that such abuse did, in fact, occur.  

With respect to the veteran's failure to provide the 
requested stressor information, the Board notes that the VA's 
duty to assist a claimant is not a one-way street.  The 
veteran also has the obligation to assist in the adjudication 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran must be prepared to meet his obligations 
by cooperating with the VA's efforts in securing medical and 
other evidence by submitting to the Secretary all evidence 
and information he may otherwise possess supporting his 
claim.  Such cooperation necessarily includes providing 
information necessary for verification of claimed stressors 
when such information is requested.  Otherwise, the veteran 
should be prepared to offer some sort of explanation as to 
why such cooperation was not possible.  See generally Olson 
v. Principi, 3 Vet. App. 480 (1992); see also 38 C.F.R. 
§ 3.321 (1999).  In this case, the veteran has been in 
contact with the RO following its request for stressor-
related information, and had even reported for a VA physical 
examination.  However, he failed to provide the requested 
information or to offer any explanation as to why such 
information was not forthcoming.  

The Board acknowledges that the veteran was seen at a VA 
hospital for what was diagnosed as an adjustment disorder 
with disturbance of conduct in September 1989, approximately 
one month prior to his discharge from service in October 
1989.  However, contrary to his assertions of being seen on 
an involuntary inpatient basis for one week at the VAMC, the 
treatment record shows that the veteran sought treatment on 
his own initiative for domestic and emotional problems, and 
that he was discharged into military custody within 24 hours 
of his admission.  His service medical records, however, do 
not show any treatment for a psychiatric disorder.  As set 
forth in the Diagnostic and Statistical Manual, Fourth 
Edition, (DSM-IV), "adjustment disorders" do not meet the 
criteria for an Axis I diagnosis, and are not considered to 
be chronic psychiatric disorders.  Rather, they may either be 
developmental in nature, or acute.  In any event, the 
adjustment disorder with which the veteran was diagnosed in 
service is not considered to be a disability under 38 C.F.R. 
§ 3.303 for which service connection may be granted.  

Here, the veteran was not diagnosed with depression until 
August or September 1992, some three years after separation 
from active duty.  The Board observes that this diagnosis was 
not rendered within any presumptive period for establishing a 
basis for service connection.  In addition, there is no 
medical opinion of record establishing a nexus or link 
between the diagnosed depression and the veteran's active 
service.  Accordingly, the Board finds that the evidence does 
not support a grant of service connection for depression.  

In conclusion, as the veteran has failed to produce any 
credible supporting evidence or information that his claimed 
stressors actually occurred, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for PTSD.  While the 
veteran may well believe that he has PTSD which is related to 
service, as a layperson lacking in medical training or 
expertise, he is not qualified to address questions requiring 
an expert medical opinion, including medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, the veteran's claim for entitlement to 
service connection for PTSD must be denied.  

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of his claimed stressors, 
even without regard to its sufficiency, it would not be 
changed by application of the criteria adopted under DSM-IV.  
Accordingly, the Board finds that the veteran is not 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.  



ORDER

Entitlement to assignment of an evaluation in excess of 20 
percent for a thoracolumbar spine disorder is denied.  

Entitlement to service connection for PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

